Citation Nr: 1542699	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  11-06 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a rating in excess of 10 percent for service-connected right knee infrapatellar bursitis.

3.  Entitlement to a rating in excess of 10 percent for service-connected left knee infrapatellar bursitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1993 to April 1997 and February 2003 to February 2007.  The matter of service connection for hypertension is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Columbia, South Carolina Department of Veteran Affairs (VA) Regional Office (RO).  The Veteran requested a Travel Board hearing before a member of the Board in his February 2011 substantive appeal, but subsequently withdrew that request in June 2011.

As discussed below, the Board also finds that the Veteran has filed timely notice of disagreements (NODs) for two additional increased rating claims for service-connected right and left knee disabilities, but has not been issued an appropriate statement of the case (SOC).  Thus, the Board must take jurisdiction over those matters for the limited purpose of remanding them for the issuance of an SOC pursuant to Manlincon v. West, 12 Vet. App. 238, 239-41 (1999).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he has hypertension that is related to his military service.  A review of the evidence shows that he has not yet been provided a VA examination in conjunction with that claim.  However, the evidence does show that he has been privately diagnosed with hypertension, and his service records document multiple instances of elevated blood pressure during service.  In light of the above, the low threshold standard for determining when VA is obligated to provide the Veteran an examination assessing the likely etiology of his claimed disability is met.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  In particular, the Board notes that the Veteran's current hypertension was first diagnosed just outside the end of the one-year postservice presumptive period for chronic diseases listed under 38 C.F.R. § 3.309(a) (which includes hypertension).  Therefore, a VA examination is needed to determine the nature and likely etiology of the Veteran's current hypertension, to include discussion of the temporal proximity of his initial diagnosis to service and the instances of elevated blood pressure therein.

Manlincon Issues

The filing of a notice of disagreement signals the initiation of an appeal in a claim.  38 C.F.R. § 20.200.  When there has been adjudication by the AOJ and a timely notice of disagreement has been filed, an SOC addressing the issue must be furnished to the veteran.  The Board is required to remand the matter for such action.  Manlincon v. West, 12 Vet. App. 238 (1999).

Here, a February 2014 rating decision denied increased ratings for the Veteran's service-connected right and left knee infrapatellar bursitis.  The Veteran submitted a February 2015 correspondence expressly disagreeing with the February 2014 rating decision; thus he has submitted a timely notice of disagreement.  An SOC has not yet been issued addressing those matters, and therefore corrective action is required.  Id. 

Accordingly, the case is REMANDED for the following action:

1.   Obtain any updated records of VA or adequately identified private treatment the Veteran has received for his hypertension.

2. Then, arrange for an appropriate examination of the Veteran to determine the nature and likely etiology of his hypertension.  Based on a review of the record and examination of the Veteran, the examiner is requested to provide the following opinions:

a. Is it at least as likely as not (a 50 percent or better probability) that his current hypertension is related to his military service?  Specifically, the examiner should consider and discuss, as necessary, the significance of the notations of elevated blood pressure in his STRs and the proximity of his initial diagnosis of hypertension in June 2008 to his separation from active duty in February 2007.

b. If not, is it at least as likely as not (a 50 percent or better probability) that hypertension was manifested to a compensable degree (meaning diastolic pressure was predominantly 100 or more; or systolic pressure was predominantly 160 or more; or, a history of diastolic pressure predominantly 100 or more who requires continuous medication for control) within one year of his separation from service in February 2007.  The examiner should consider and discuss as necessary the relevant service treatment records and private treatment records that diagnosed hypertension in June 2008 as well as May 2008 private treatment records wherein the Veteran reported elevated blood pressure which began "months ago."

A complete rationale must be provided for all opinions, citing to supporting factual data and medical principles as appropriate.

3. The AOJ should issue an SOC addressing the Veteran's claims seeking higher ratings for his right and left knee infrapatellar bursitis.  The Veteran should be informed that he must still file a timely substantive appeal (i.e., VA Form 9) after issuance of the SOC to perfect his appeal in those matters.  If an appeal is timely perfected for any of these issues, they should be returned to the Board.

4. The AOJ should then review the record and readjudicate the claim presently on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




